Madsen, J.
(concurring/dissenting) — While I agree with the majority in most respects, I do not agree that 12 months of supervision by an attorney licensed to practice law in Washington is an appropriate sanction. Given the purposes of attorney discipline, the practicalities of the situation, and the fact that federal courts have their own rules of admission, practice, and discipline, I believe the more appropriate way to assure that Santiago Eduardo Juarez acts in a responsible manner upon reinstatement is to require that for 12 months he associate counsel in all cases and certify on a regular basis, under oath, that he has complied with the association requirement.
At the disciplinary hearing, Juarez testified that he now lives in New Mexico, and “principally doles] a federal drug practice” and “[m]aybe some serious other felonies.” Verbatim Report of Proceedings (RP) at 189 (Oct. 22, 1998). He testified this practice takes him “all around the United States.” Id. The hearing was continued in order to separately address sanctions. At the hearing considering sanctions, Juarez stated that at present he always retains cocounsel: “In my federal cases I have cocounsel; in my State cases I have cocounsel.” RP (Feb. 24, 1999) at 46. The hearing examiner’s conclusion of law 2.12 on sanctions, *893which contains the recommendation for 12 months of supervision, states that Juarez “no longer practices or resides in the State of Washington. How and to what extent [Juarez] practices law at this time is unknown.” Clerk’s Papers (CP) at 75. Juarez’s motion to amend the hearing examiner’s decision on sanctions states that Juarez “represents criminal defendants in federal courts only.” CP at 82. While the record shows the issue to be a little unclear, it appears plain enough that Juarez’s practice since leaving Washington has principally involved practice in federal courts in more than one state.
This court has plenary authority over attorney discipline cases, and thus has the ultimate authority for determining appropriate sanctions. In re Discipline of Anschell, 141 Wn.2d 593, 607, 9 P.3d 193 (2000); In re Discipline of Haskell, 136 Wn.2d 300, 317, 962 P.2d 813 (1998). The Disciplinary Board’s sanction is adopted unless a specific reason exists to depart from that sanction and the court is persuaded that the sanction is inappropriate in light of certain factors. In re Discipline of Anschell, 141 Wn.2d at 607; see In re Discipline of Noble, 100 Wn.2d 88, 667 P.2d 608 (1983). Considering the relevant factors, Juarez’s practice in federal courts around the country provides reason to alter the Board’s sanction of 12 months of supervision by a Washington attorney.
The first factor is whether the sanction serves the purposes of attorney discipline: protection of the public and deterrence of similar misconduct by other attorneys. In re Discipline of Anschell, 141 Wn.2d at 607. Protecting the public has a broad implication—protecting anyone represented by a Washington-licensed attorney. It also has a narrower implication, involving this court’s jurisdiction to and obligation to protect the people of this state from attorney misconduct. This narrower sense is reflected in reciprocity rules that enable imposition of sanctions within the jurisdiction as a means of protecting citizens from attorney misconduct in another jurisdiction. See, e.g., RLD 12.6.
*894In this case, neither the broad nor the narrow aspect of public protection is furthered by the supervision requirement. Juarez’s recent practice has involved practice largely, if not exclusively, in federal courts, including courts in a number of other states, and nothing in the record suggests this practice is likely to change upon reinstatement. There is no uniformity of rules for admission, practice, and discipline in the federal courts, as is universally recognized. See, e.g., Judith A. McMorrow, The (F)Utility of Rules: Regulating Attorney Conduct in Federal Court Practice, SF13 ALI-ABA 317 (2000); Philip K. Lyon & Bruce H. Phillips, Professional Responsibility in the Federal Courts: Consistency is Cloaked in Confusion, 50 Ark. L. Rev. 59, 69 (1997); 16A Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure § 3992 (3d ed. 1999). In fact, as to discipline, a federal district court’s ability to impose ethical standards on attorneys practicing before it is a matter exclusively within the federal court’s inherent power. In re Snyder, 472 U.S. 634, 643, 105 S. Ct. 2874, 86 L. Ed. 2d 504 (1985); see 50 Ark. L. Rev. at 69-73.
Thus, the supervision requirement is inappropriate because a Washington licensed attorney is unlikely to be familiar with the local rules of federal district courts outside Washington. This is in contrast to local counsel, with whom Juarez could be required to associate. Protection of the public, in the broad sense, is better served by requiring Juarez to associate with counsel in all jurisdictions where he practices, rather than be supervised by a Washington licensed attorney.
As to protection of this state’s citizens, members of the public involved in this state’s criminal justice system will be just as protected by a requirement that counsel be associated as they would by the requirement that Juarez be supervised by a Washington attorney.
Another factor to consider in deciding whether sanctions are appropriate is whether the sanction is clearly excessive. In re Discipline of Anschell, 141 Wn.2d at 607. The reason *895given for the 12-month supervision requirement is to ensure that Juarez not continue to violate his ethical obligations, with those violations consisting of neglect of client matters outside the courtroom and neglect of professional responsibilities to Washington’s court system, to the Washington State Bar Association, and to other counsel attempting to assist former clients. Majority at 862 (quoting hearing officer’s conclusion of law 2.12); majority at 865-66. These goals can be served just as well by requiring Juarez to associate with local counsel in every case. Requiring, instead, that he be supervised by a Washington licensed attorney is excessive under the circumstances because it will, as a practical matter, be difficult logistically as well as overly burdensome financially, given Juarez’s practice in multiple states. And it will provide no more in the way of assuring resolution of Juarez’s ethical problems than requiring association with local counsel and certification of compliance would.122
Under the circumstances in this case, I conclude that the supervision requirement is an inappropriate sanction. Accordingly, I dissent in part.
Alexander, C.J., and Sanders, J., concur with Madsen, J.

 Another factor to consider in deciding the appropriateness of sanctions is whether the Board’s decision was unanimous. In re Discipline of Anschell, 141 Wn.2d 593, 607, 9 P.3d 193 (2000). Here, it was not; one member dissented from the imposition of the supervision requirement.